MeDOWELL, District Judge
(dissenting). The defendants were charged in the first count with the unlawful possession of intoxicating, liquor, to wit, alcohol, and in the second count with transporting intoxicating liquor, to wit, alcohol. The proof was that the defendants possessed and transported an undrinkable mixture of alcohol and oil. I am unable to divest myself of the belief that such a mixture is not alcohol within the meaning of either section 1 or section 3 of title 2 of the Prohibition Act. In consequence, there was a highly material variance between the allegations of the information and the proof. These defendants could have been prosecuted under section 25 of title 2 (27 USCA § 39), or possibly under section 15 of title 3 (27 USCA § 85); but, in my opinion, they should not have been convicted for possessing or for transporting intoxicating liquor.